Case: 4:18-cr-00409-RWS Doc. #: 73 Filed: 06/26/20 Page: 1 of 10 PageID #: 294




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )     Case Nos. 4:18 CR 409 RWS
                                           )               4:01 CR 441 RWS-2
CHARLES ANTHONY RUSH-BEY,                  )
                                           )
            Defendant.                     )

                          MEMORANDUM AND ORDER

      This matter is before me on the motion by Defendant Charles Anthony

Rush-Bey for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A). Rush-Bey

filed motions for release on two separate criminal dockets, 4:18-cr-409-RWS and

4:01-cr-441-RWS-2. Rush-Bey has already completed the 26-month term of

incarceration for his supervised release violations, but more than 4 months remain

on Rush-Bey’s 36-month sentence for two counts of distribution of heroin. Having

fully considered the factors set forth in 18 U.S.C. § 3553(a), I find that

extraordinary and compelling reasons warrant a reduction of Rush-Bey’s sentence

to time served and that such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission.
Case: 4:18-cr-00409-RWS Doc. #: 73 Filed: 06/26/20 Page: 2 of 10 PageID #: 295




I.    Background

      On November 20, 2018, Rush-Bey pleaded guilty to two counts of

distribution of heroin in violation of 21 U.S.C. § 841(a)(1). See ECF No. 40,

United States v. Rush-Bey, 4:18-cr-409-RWS. Because Rush-Bey was on

supervised release for a prior offense at the time, on February 15, 2019, Rush-Bey

admitted to violating his supervised release. See ECF No. 1053, United States v.

Rush-Bey, 4:01-cr-441-RWS. Also on February 15, 2019, I sentenced Rush-Bey

to 36 months’ imprisonment on each of the two counts for distribution of heroin as

well as 26 months’ imprisonment on the supervised release violation, all to run

concurrently. See ECF No. 58, 4:18-cr-409-RWS; ECF No. 1056, 4:01-cr-441-

RWS. I also imposed a three-year term of supervised release. See ECF No. 58,

4:18-cr-409-RWS.

      Although I was aware of Rush-Bey’s underlying health conditions when I

sentenced him, I neither evaluated nor considered that the rapid spread of a

dangerous virus would trigger a global pandemic during his sentence. COVID-19

has posed unique difficulties for prison facilities and residential reentry facilities,

where social distancing protocols are hard to maintain despite officials’ best

efforts. So far, thousands of Federal Bureau of Prisons inmates and hundreds of

BOP staff have tested positive for COVID-19, and at least 87 inmates and 1 staff




                                            2
    Case: 4:18-cr-00409-RWS Doc. #: 73 Filed: 06/26/20 Page: 3 of 10 PageID #: 296




member have died from the virus. See COVID-19 Cases, Fed. Bureau Prisons

(June 22, 2020), https://www.bop.gov/coronavirus/.

         Dismas House, where Rush-Bey currently resides, houses residents in dorm-

style rooms where people sleep fewer than six feet apart. 1 The risk of contracting

COVID-19 is especially dire for defendants like Rush-Bey, who has been

diagnosed with high blood pressure and obesity, conditions that place him at a

greater risk of severe health consequences if he contracts the virus.

II.      Analysis

         18 U.S.C. § 3582(c)(1)(A) sets forth the circumstances in which a court may

reduce a previously imposed sentence. The statute provides that, “upon motion of

the defendant after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant's facility,” a court may reduce the defendant’s sentence if it finds,

“after considering the factors set forth in section 3553(a),” that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).


1
 At least two residents have tested positive for COVID-19 at Dismas House previously. See
Robert Patrick, Second Resident at St. Louis Halfway House has Coronavirus, St. Louis Post
Disp., Apr. 8, 2020.
                                              3
Case: 4:18-cr-00409-RWS Doc. #: 73 Filed: 06/26/20 Page: 4 of 10 PageID #: 297




      A.     Exhaustion

      In the June 19, 2020 Order denying Rush-Bey’s motion for failure to

exhaust, I set forth the facts that support my finding that Rush-Bey submitted his

request for compassionate release to Warden Sproul on April 26, 2020, and I will

not repeat them here. Rush-Bey’s current motion was filed after the “lapse of 30

days” from Warden Sproul’s receipt of his request, so Rush-Bey has now properly

exhausted his administrative remedies. Id.

      B.     Extraordinary and Compelling Reasons

      The challenges posed by COVID-19 present extraordinary and compelling

circumstances for some incarcerated people, especially those with certain

underlying health conditions. See, e.g., United States v. Gene Leonard Smith, No.

CR07-3038-LTS, 2020 WL 2844222 (N.D. Iowa June 1, 2020) (Strand, J.)

(collecting cases and finding, “since the beginning of the COVID-19 pandemic,

numerous courts have held that a defendant's health conditions and the presence

COVID-19 within BOP facilities constitute extraordinary and compelling reasons

for compassionate release”). Rush-Bey has been diagnosed with high blood

pressure and obesity. A recent BOP medical record notes Rush-Bey is now

prediabetic [ECF No. 68, p. 4]. While I am aware that the scientific community is

still in its early stages of understanding the extent of the relationship between

various comorbidities and COVID-19, I find credible and persuasive the evidence

                                           4
Case: 4:18-cr-00409-RWS Doc. #: 73 Filed: 06/26/20 Page: 5 of 10 PageID #: 298




Rush-Bey cites to show that his diagnoses of high blood pressure and obesity place

him at a higher risk of suffering significant health consequences were he to

contract COVID-19. E.g., Erika Edwards, In Sickest COVID-19 Patients,

Underlying Conditions are Common, Large Study Finds, NBC News, Apr. 22,

2020 (describing supportive “findings[] published in the Journal of the American

Medical Association”).

      I also find that Rush-Bey is more likely to contract COVID-19 in Dismas

House, where he is unable to socially distance, than he would be if he were living

with his fiancée as contemplated by his “stable and supportive” home plan. [ECF

No. 63, p. 4]. I find that Rush-Bey’s increased risk of adverse health consequences

and the heightened risk he will contract COVID-19 in Dismas House versus his

own home plan constitute extraordinary and compelling reasons that, after

considering the § 3553(a) factors, warrant a reduction of sentence to time served.

      C.     18 U.S.C. § 3553(a) Factors

      When I originally sentenced Rush-Bey to 36 months’ imprisonment, I noted

that it was a below-guidelines sentence. While reviewing Rush-Bey’s motion for a

reduction of sentence, I have again fully considered the § 3553(a) factors. Based

on that review, I find that a sentence of time served is sufficient, but not greater

than necessary, to satisfy the statutory purposes of sentencing.




                                           5
Case: 4:18-cr-00409-RWS Doc. #: 73 Filed: 06/26/20 Page: 6 of 10 PageID #: 299




      On one hand, the “nature and circumstances” of Rush-Bey’s offenses are

serious. § 3553(a)(1); id. (a)(2)(A). Rush-Bey pleaded guilty to two counts of

distribution of heroin, and he committed the offenses while on supervised

release. However, Rush-Bey has already been transferred from the correctional

institution where he was incarcerated to Dismas House, a residential reentry

facility. He works at a car wash/tire shop five days a week, and the United States

Probation Office for the Eastern District of Missouri will be able to aid him in

further vocational development during his term of supervised release. See

§ 3553(a)(2)(D). Based on Rush-Bey’s conduct during his sentence thus far, as

well as his successful return to the community, I find that he is not a danger to the

safety of any other person or the community. See ECF No. 60, pp. 3-10;

18 U.S.C. § 3142(g); see also United States v. Duke, 932 F.3d 1056, 1063 (8th

Cir. 2019) (“a court at resentencing may consider evidence of postsentencing

rehabilitation”) (citing Pepper v. United States, 562 U.S. 476, 481 (2011)). I am

also not concerned that release would carry additional risk of exposing the “public

[to] further crimes.” § 3553(a)(2)(C). Finally, a reduction of Rush-Bey’s sentence

to time served will not lead to unwarranted sentencing disparities, and the three-

year term of supervised release and the restrictions Rush-Bey faces during his term

of supervised release will continue to promote respect for the law and protect the

public.

                                          6
Case: 4:18-cr-00409-RWS Doc. #: 73 Filed: 06/26/20 Page: 7 of 10 PageID #: 300




      D.     Sentencing Commission Policy Statements

      Rush-Bey’s sentence reduction must also be consistent with “the applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Congress directed the Sentencing Commission to “describe what

should be considered extraordinary and compelling reasons for sentence reduction

[under 18 U.S.C. § 3582(c)(1)(A)], including the criteria to be applied and a list of

specific examples.” 28 U.S.C. § 994(t). The Commission’s guidance for

§ 3582(c)(1)(A) is found at U.S.S.G § 1B1.13. Application Note 1 in the

Commentary of § 1B1.13 sets out “extraordinary and compelling reasons” for

granting a sentence reduction. However, the Commentary predates the First Step

Act of 2018, which amended 18 U.S.C. § 3582(c)(1)(A) to allow defendants to

directly seek sentence reductions in court. The Commentary tracks the language of

the pre-amendment version of the statute, which allowed only the BOP Director to

bring a motion for a sentence reduction. As a result, “some of it now clearly

contradicts 18 U.S.C. § 3582(c)(1)(A).” See United States v. Cantu, 423 F. Supp.

3d 345, 348 (S.D. Tex. 2019) (noting the incongruity between the First Step Act of

2018 and U.S.S.G. § 1B1.13 cmt. n.4).

      Whether § 1B1.13 remains applicable and binding is a matter of active

discussion among courts. See United States v. Smith, No. CR07-3038-LTS, 2020

WL 2844222, at *4 (N.D. Iowa June 1, 2020) (citing cases). As written, U.S.S.G.

                                          7
Case: 4:18-cr-00409-RWS Doc. #: 73 Filed: 06/26/20 Page: 8 of 10 PageID #: 301




§ 1B1.13 cmt. n.1(D) provides that “the Director of the Bureau of Prisons” can

determine if “there exists in the defendant’s case an extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions

(A) through (C).” However, many courts have determined that the First Step Act’s

amendment to 18 U.S.C. § 3582(c)(1)(A) should also be read into Commentary

Application Note 1(D). I agree with this apparent “majority position,” and I

conclude that either the Director of the Bureau of Prisons or the Court, upon proper

motion of the defendant, “can determine whether any extraordinary and compelling

reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant

granting relief.” See United States v. Stephenson, No. 3:05-CR-00511, 2020 WL

2566760, at *4 (S.D. Iowa May 21, 2020).

       Even if the outdated § 1B1.13 is no longer binding in its entirety, it is a

central guide for the Court in evaluating a motion for a reduction of sentence.

Pursuant to the guidance of U.S.S.G. § 1B1.13 cmt. n.1(D), and for the

extraordinary and compelling reasons set forth in Part II(B) of this Memorandum

and Order, I find that the sentence reduction I order here is consistent with the

Sentencing Commission’s policy statements to the extent they are applicable.

III.   Conclusion

       For the reasons stated in this Memorandum and Order, Defendant Charles

Anthony Rush-Bey will be resentenced to a period of incarceration of time served,

                                           8
Case: 4:18-cr-00409-RWS Doc. #: 73 Filed: 06/26/20 Page: 9 of 10 PageID #: 302




and the terms and conditions of supervised release stated in the original judgment

shall apply.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Charles Anthony Rush-Bey’s

motion for a reduction of sentence [72] on docket 4:18-cr-409-RWS is

GRANTED.

      IT IS FURTHER ORDERED that Defendant Charles Anthony Rush-Bey’s

motion for a reduction of sentence [1071] on docket 4:01-cr-441-RWS-2 is

GRANTED to the extent it is not moot and is otherwise DENIED as moot if BOP

calculates Rush-Bey has completed his 26-month sentence for supervised release

violations.

      IT IS FURTHER ORDERED that Defendant Charles Anthony Rush-Bey

is hereby sentenced to time served in the matter of United States v. Rush-Bey,

4:18-cr-409-RWS. The Bureau of Prisons is to release him from custody at

Dismas House as immediately as is practicable. Upon release, Rush-Bey shall self-

quarantine at home for 14 days, except for when he leaves his home for

employment approved by the Probation Office.

      IT IS FURTHER ORDERED that Rush-Bey shall serve a term of three

years of supervised release under the original conditions of supervised release in

the judgment filed at ECF No. 58 on docket 4:18-cr-409-RWS.

                                          9
Case: 4:18-cr-00409-RWS Doc. #: 73 Filed: 06/26/20 Page: 10 of 10 PageID #: 303




      IT IS FURTHER ORDERED that the Clerk of Court shall prepare an

amended judgment consistent with this order.




                                     RODNEY W. SIPPEL
                                     UNITED STATES DISTRICT JUDGE

Dated this 26th day of June, 2020.




                                       10
